                      Case 1:19-cv-06305-AJN Document 24 Filed 07/28/20 Page 1 of 2




                                                                                                 7/28/2020



                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                        LAURA IHEANACHOR
Corporation Counsel                             100 CHURCH STREET                             Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                    Phone: (212) 356-2368
                                                                                                         Fax: (212) 356-3509
                                                                                                      liheanac@law.nyc.gov



                                                                             July 24, 2020


        VIA ECF
        Honorable Alison J. Nathan
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                          Re:   Robinson Feliz v. City of New York, et al.
                                19 Civ. 6305 (AJN)

        Your Honor:

                        I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department, and the attorney assigned to represent defendants City of
        New York, Alex Tegan, and Ronnie Rodriguez (“City Defendants”) in the above-referenced
        matter. City Defendants write to inform the Court of their intention to move, pursuant to Fed. R.
        Civ. P. 12(c), for dismissal of the Complaint in its entirety and to request the Court’s
        endorsement of a briefing schedule. Further, in light of the fact that the motion, if granted, will
        be fully dispositive, City Defendants respectfully request that Your Honor relieve the parties of
        their obligation to submit a proposed discovery schedule and stay discovery. Plaintiff does not
        consent to the request to stay discovery.

                        On July 1, 2020, defendants served plaintiff with a letter and notice of motion
        pursuant to Fed. R. Civ. P. 11 indicating defendants’ intent to move this Court for sanctions,
        including, but not limited to, dismissal of plaintiff’s claims in the event that plaintiff failed to
        withdraw the baseless allegations set forth in his Complaint by July 22, 2020. Briefly, as per the
        Rule 11 letter, the Complaint is meritless since, in part: (1) it cannot be disputed that plaintiff
        was driving without his registration at the time of his arrest, and accordingly, at a minimum,
        there was probable cause to arrest him for that; (2) no criminal charges were initiated against
        plaintiff, and accordingly, there is no viable malicious prosecution claim; (3) plaintiff has failed
        to identify any improper purpose or collateral objective of the defendant officers to support the
        malicious abuse of process claim; (4) the complaint fails to articulate the type of extreme and
           Case 1:19-cv-06305-AJN Document 24 Filed 07/28/20 Page 2 of 2




outrageous conduct needed to plausibly allege a claim for intentional infliction of emotional
distress; and (5) the complaint fails to adequately plead that defendant City was aware, or should
have been aware, of the propensity of the individually named defendants to commit the alleged
unconstitutional acts. As of this writing, plaintiff has not withdrawn the Complaint.

              Accordingly, City Defendants intend to file a fully dispositive motion to dismiss
and respectfully request that discovery be stayed during the pendency of this motion.
Additionally, defendants respectfully request that the Court endorse the following briefing
schedule:

                    •   Defendants’ moving papers due by August 7, 2020;
                    •   Plaintiff’s opposition due by September 7, 2020; and
                    •   Defendants’ reply, if any, due by September 21, 2020.

                Thank you for your consideration herein.

                                                             Respectfully submitted,


                                                             Laura Iheanachor /s/
                                                             Laura Iheanachor
                                                             Assistant Corporation Counsel


cc:      All Counsels of Record (By ECF)


      The Court adopts the proposed briefing schedule.
      On or before August 4, 2020, Plaintiff should                     SO ORDERED.          7/28/20
      indicate his views on whether discovery should be
      stayed pending resolution of the anticipated motion
      for judgment on the pleadings. The initial pre-trial
      conference currently schedule for August 7, 2020 is
      hereby adjourned sine die. The parties need not                   Alison J. Nathan, U.S.D.J.
      submit a proposed discovery schedule at this time.
      SO ORDERED.




                                                  2
